UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7532


KEVIN FOSTER,

                Petitioner - Appellant,

          v.

J. COAKLEY, Acting Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-00961-CCB)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Foster, Appellant Pro Se.    Alex Gordon, Assistant United
States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Foster, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2010) petition.      We have reviewed the record and

find   no   reversible   error.   Accordingly,    we   affirm   for   the

reasons stated by the district court.       Foster v. Coakley, No.

1:10-cv-00961-CCB (D. Md. Aug. 31, 2010).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                  2